Citation Nr: 0012748	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-48 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for disability of the right 
leg.

Entitlement to service connection for disability of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946, and from August 1950 to January 2, 1955.

In a rating in June 1947, the regional office denied the 
veteran's claim for service connection for a back disability 
as not shown by the evidence of record.  The veteran did not 
perfect a timely appeal.  In May 1993, the veteran submitted 
a claim for service connection for disability of the right 
leg, and sought to reopen his claim for disability of the low 
back.

In a rating action in February 1998, the veteran was granted 
service connection for residuals of a shell fragment wound of 
the left thigh, residuals of shell fragment wound of the 
right thigh, and residuals of a shell fragment wound of the 
left shoulder, all evaluated as zero percent disabling.  The 
regional office denied the veteran's claim for service 
connection for disability of the right leg.  The regional 
office also denied the veteran's claim for service connection 
for a low back disability, indicating that new and material 
evidence had not been submitted to reopen the claim for 
service connection for this disability.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  In June 1947, the regional office denied service 
connection for a low back disability as not shown by the 
evidence of record.

3.  In May 1993, the veteran submitted a claim for service 
connection for disability of the right leg, and sought to 
reopen his claim for a low back disability.

4.  The evidence received since the 1947 rating action, 
including Department of Veterans Affairs (VA) examinations in 
1996, 1998, and 1999, contains new and material evidence 
which bears directly and substantially upon the claim for 
service connection for a low back disability. 

5.  Degenerative changes and arthritis of the lumbar spine 
were not present in service, were not manifested to a 
compensable degree within a year of discharge from either 
period of service, and are not etiologically related to the 
veteran's service, any incident of service or any service-
connected disability.

6.  If any current disability of the right leg exists, it was 
not present in service, and is not etiologically related to 
the veteran's service, any incident of service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating action 
denying service connection for a back disability is new and 
material, reopening the veteran's claim for service 
connection for this disability.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.200 (1999).

2.  A disability of the right leg and a low back disability 
were not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result of any incident in service 
or any service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his back in the fall of 
1945 when a jeep overturned, and he maintains that he injured 
his right leg when the leg was caught between a tree trunk 
and a truck when he was stationed at Camp Drum in New York in 
1955 or 1956.  He contends that he has present disabilities 
of the back and right leg which can be directly linked to 
these injuries.  In the alternative, he maintains that his 
right leg disability may be related to his service-connected 
shell fragment wounds.  He also contends that the shell 
fragment wounds altered his gait, and may have caused his 
present back disability.  

I.  Background

The service medical records for the veteran's first period of 
service fail to show any disability of the right leg or low 
back.  On examination for discharge from service in May 1946, 
a notation listing all significant diseases, wounds, and 
injuries showed the word "none."  On physical examination, 
the musculoskeletal system was reported normal. 

On a claim for compensation or pension dated in March 1947, 
the veteran reported that he had been treated for a back 
condition in September 1945, at Fort Bragg, North Carolina.

In a rating in June 1947, the regional office denied service 
connection for a back condition as not being shown by the 
evidence of record.  The veteran received notice of the 
denial of his claim, and of his appellate rights, and did not 
perfect a timely appeal.

The only service medical records available for the veteran's 
second period of service is the veteran's separation 
examination on December 30, 1954, at the Oakland Army Base, 
Oakland, California indicating that a clinical evaluation of 
the spine and lower extremities was normal.  A slight 
abnormality of the left pupil and left eye was noted as the 
only physical disability.

After the veteran's second period of service, a corrected DD 
214 was received in 1955 showing that the veteran had been 
awarded the Purple Heart with two Oak Leaf Clusters.  It was 
indicated in the space provided for wounds received as the 
result of enemy action, that the veteran had been wounded in 
the left shoulder by shrapnel in September 1944, in the right 
shoulder by shrapnel in December 1944, and on the outside 
left thigh by shrapnel in December 1944.

On a claim for compensation and pension in May 1993, the 
veteran reported that he was treated for a back condition in 
1945 and for a disability of the right leg at Camp Drum, New 
York, in 1956.

Various private medical reports were received for the late 
1980's and 1990's.  In November 1992, the veteran mentioned 
that he had pain in the right leg, that he had injured the 
right leg while in the military, and that he presently had 
occasional aching in the right knee and lower leg.  In June 
1993, the veteran began receiving evaluations for complaints 
of grogginess and imbalance.  His past medical history showed 
cardiovascular problems, but was negative for any history 
relating to disability of the low back or right leg.  Various 
diagnostic studies, including various neurological workups, 
revealed generalized cerebral and cerebellar atrophy, with 
early dementia.  There were no findings or diagnoses of a 
chronic right leg disability or low back disability.

On a VA examination in July 1996, the veteran complained of 
pain in the right leg and back.  Physical examinations showed 
limited range of motion in the lumbar spine.  X-rays of the 
lumbar spine showed degenerative changes, including the 
discs.  The diagnosis was degenerative arthritis of the 
lumbosacral spine.

In 1997, the service department certified that a further 
search for service medical records was unsuccessful.

On a VA examination in March 1998, it was noted that the 
veteran was unable to give any history because of a steadily 
worsening mental and physical disability, cerebral and 
cerebellar atrophy, with sensory motor peripheral neuropathy.  
The veteran's wife provided a history for the veteran 
indicating that the veteran had developed low back pain 
during World War II but had refused to ask for treatment.  
She also believed that the veteran suffered an injury to his 
back in 1955 at Camp Drum, New York.  She stated that she had 
married the veteran in 1979, and at that time, when she first 
met him, he complained of pain in the right leg.

On physical examination, the veteran appeared chronically 
ill, and was unable to provide any history.  The spine was 
rigid, and the veteran needed to be helped out the wheelchair 
and lifted onto the examining table.  There was mild 
tenderness at the lateral aspect of the right thigh, but no 
tenderness over the sciatic nerve.  There was no evidence of 
injury to the right thigh.  X-rays of the right hip and femur 
were essentially normal.  X-rays of the lumbar spine showed 
degenerative changes.  The diagnoses included cerebrovascular 
disease, left spastic hemiparesis, and degenerative disc 
disease of the lumbar spine.  The examiner expressed the 
opinion that the service-connected shell fragment injuries 
might explain the veteran's right leg pain.  The examiner 
also expressed the opinion that back injuries in 1944 and 
1955 might be the cause of degenerative disease in the lumbar 
spine.

In May 1999 the VA examiner reviewed his previous examination 
in 1998 and the veteran's claims file.  He stated that it was 
quite impossible to verify the veteran's history of injuries 
during service.  He noted the negative service medical 
records and the veteran's statement in support of his claim 
in April 1996 relating to an injury to the lower back in 1945 
and the claim of injury to the right leg in 1955.  The 
examiner mentioned that no definitive diagnosis of any 
disability of the right leg is of record.  The examiner 
expressed the opinion that the degenerative disease at the 
lumbar spine was not due to residuals of shell fragment 
wounds for which the veteran had been service connected 
because there was no shell fragments seen on various 
examinations.  The examiner further stated that there could 
be some credence given to the injuries mentioned based on the 
veteran's statement in April 1996 (relating of a history of 
injury to the back in 1945 and to the right leg in 1955).  
Finally, the examiner stated that advancing age certainly 
could be a contributing factor to the degenerative disease of 
the lumbosacral spine.

On a VA examination in July 1999, it was noted that 
progressive supranuclear palsy had been diagnosed, which more 
clearly described the veteran's condition, and that further 
progression of the disease with severe deterioration of the 
veteran's physical abilities had occurred.  A special 
neurology examination resulted in the opinion that the 
veteran was totally disabled and in need of home care.

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration.  Such evidence, which is 
neither cumulative nor redundant, by itself, or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

In June 1947, the regional office denied service connection 
for a back disability, as not shown by the evidence of 
record.  The veteran did not appeal this determination, and 
this rating action became final.  The veteran does not 
contend, and the evidence does not establish, that this 
rating action was clearly and unmistakably erroneous.  
Rather, the veteran maintains that he has submitted new and 
material evidence to reopen the claim for service connection 
for a back disability.  The Board agrees.  The veteran 
submitted a statement in April 1996 stating that he injured 
his back during his World War II service, and VA examinations 
show that he currently has degenerative disease of the lumbar 
spine, which an examiner has suggested might be linked to the 
injury in service.

This additional evidence is considered new and material 
evidence, as it provides evidence of a current disability and 
a possible link to an injury in service.  In view of Winters 
v. West, 12 Vet. App. 203 (1999), since new and material 
evidence has been presented reopening the claim, the Board 
now must determine whether the claim is well grounded.  In 
this regard, the Board finds that the claim for service 
connection for a back disability is well grounded.  As 
previously indicated, there is some evidence of a current 
disability, and some medical opinion linking the current 
disability to an injury in service.

If the veteran's claim is well grounded, then the Board must 
consider the evidence on the merits.  See Winters v. West, 
supra.  In this regard, the veteran indicated in 1947, and 
since he reopened his claim in 1993, that he injured his back 
in a fall in 1945.  The service medical records show no 
treatment or history of such injury.  Assuming, for this 
appeal, that the veteran did receive such injury to the back 
and received treatment for such injury, then the further 
service medical records fail to establish that a chronic back 
disability was incurred.  Rather, the examination for 
discharge from service in 1946 makes no mention of any 
history of back injury, and clinical evaluation showed no 
findings or diagnosis of a chronic back disorder.

The only available service medical records for the second 
period of service is the separation examination from the end 
of December 1954.  This examination shows no history of any 
back injury, or treatment for a chronic back condition.  In 
addition, clinical evaluation was negative for any findings 
or diagnoses indicative of chronic back disability of the 
lumbar spine.  Thus, assuming the veteran had injured his 
back in 1945, the contemporaneous service medical records 
establish that such injury was acute and transitory in nature 
and did not develop into a chronic disability.

Thereafter, there are no significant medical records 
available until the late 1980's and early 1990's.  In 1992 
and 1993, the veteran did not mention any history of a back 
injury during World War II that resulted in any chronic back 
problems or disability.  In 1993, the veteran's claim did not 
mention that there was any treatment for, or any continuing 
complaints relating to a chronic back disability, between 
1945 and 1993.  

In 1998, a VA examiner mentioned the veteran's history, as 
provided by his wife, indicating injuries to the back in 1945 
and again in 1955.  The veteran's wife met and married the 
veteran only in the 1970's, more that 20 to 30 years after 
the veteran's service.  The examiner found that the veteran's 
current degenerative disease of the lumbar spine might be 
related to back injuries in 1944 and 1955.  However, the mere 
recitation by a physician of some medical history does not 
establish the truth or legitimacy of such medical history.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  In fact, the 
veteran never claimed that he injured his back in 1955.  The 
veteran was discharged from service on January 2, 1955, 
making such an injury highly implausible.  Thus, there is 
only one claimed incident of an injury to the back, in 1945, 
and subsequent contemporaneous service medical records 
showing no history of further complaints, findings, or 
diagnoses of a back condition after the reported injury and 
treatment.  In essence, in weighing the credibility of the 
veteran's statements, the statements provided by the 
veteran's wife, and the opinion by the VA physician in 1998 
and 1999, the Board concludes that such evidence does not 
meet the standards to establish service connection for 
arthritis of the lumbar spine as secondary to remote injury.  

Basically, the present record does not establish that 
arthritis or degenerative changes of the lumbar spine were 
present in service or manifested to a compensable degree 
within a year of discharge from either period of service.  
Further, while the VA examiner expressed an opinion that 
there might be a relationship between the arthritis of the 
lumbar spine currently manifested and the veteran's two 
injuries, one in 1945 and one in 1955, such history is not 
based on any statement by the veteran.  Finally, the VA 
examiner in 1999 stated that the veteran's advancing age 
certainly could be a factor in the development of the 
degenerative disease of the lumbar spine.  The Board finds 
that the veteran's own statement about incurring only one 
injury to the back, the one in 1945, and the contemporaneous 
service medical records, lend more credibility to the opinion 
by the VA examiner that the veteran's advancing age was the 
factor which led to the development of degenerative disease 
of the lumbosacral spine.  There is certainly no 
contemporaneous medical evidence that the veteran had or 
manifested a chronic disorder of the lumbar spine in service, 
or shortly thereafter.  There is no evidence of a chronic 
disability in service, and no finding of a continuity of 
symptomatology between the injury in service or the veteran's 
service in general and the recent findings 30 to 40 years 
later of degenerative changes in the lumbar spine.  See 
38 C.F.R. § 3.303.  The opinion by the VA physician, however 
well intentioned, is based on an inaccurate and incomplete 
report of the veteran's history, and is not credible to 
establish a link between the veteran's current disability and 
his service.  

The veteran's statement in April 1996 mentioned the injury to 
the back in 1945, but also mentioned that an altered gait 
because of a wound to the left leg caused his current back 
condition.  However, where a determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, the veteran's own interpretation of the relationship 
between his current back condition and any injury in service 
is not sufficient, and must be supported by some medical 
evidence or medical opinion.  In this regard, the VA examiner 
has indicated that the degenerative disease of the lumbar 
spine was not related to the veteran's service-connected 
residuals of shell fragment wounds.  Consequently, the claim 
for service connection for disability of the lumbar spine is 
denied.

In his claim of 1993 the veteran stated that he sustained an 
injury to the right leg at Fort Drum, New York, in 1956.  In 
April 1996 he referred to a leg injury in 1955.  However, the 
veteran was examined for discharge from service in late 
December 1954 in California and he was discharged from 
service on January 2, 1955, also in the State of California.  
Thus, it appears that the veteran's recollection of such 
injury is not accurate.  If the veteran was simply confused 
as to date, he may have been injured earlier.  However, on 
the examination for separation from service in late December 
1954, there is no mention of any injury to the right leg, and 
clinical evaluation showed no complaints, findings, or 
diagnoses indicative of a chronic disability of the right 
leg.  If the veteran did sustain an injury to the right leg 
during his second period of service, then such injury was 
acute and transitory in nature, and the contemporaneous 
service medical records fail to establish that he sustained 
any chronic residuals from such injury.

In fact, the private medical records in the late 1980's and 
early 1990's and the VA examinations in the late 1990's fail 
to establish the nature of any disability of the right leg.  
Clearly, the veteran does currently have extensive disability 
involving the lower extremities.  However, such disability is 
associated with progressive supranuclear palsy and cerebral 
and cerebellar atrophy, and the private and VA examinations 
have not provided any evidence of continuity of 
symptomatology or link between any injury to the right leg in 
the second period of service and any current disability of 
the right leg.  See 38 C.F.R. § 3.303.  The VA examiner in 
March 1998 initially provided an opinion that the shell 
fragment wounds incurred during World War II might explain 
the veteran's right leg pain.  However, the same examiner, 
after reviewing all of the records, specifically stated that 
any right leg disability that is present currently could not 
be caused by the shell fragments incurred during World War 
II, as there were no retained fragments seen by X-ray or 
physical examination.  There is no other medical opinion 
establishing an etiological relationship between any current 
right leg disability and the veteran's service.  See 
Grottveit v. Brown, supra.  Thus, there is no medical opinion 
or other evidence indicating a relationship between any 
current right leg disability and any injury to the right leg 
that occurred during service, or to any disability incurred 
in service.  Therefore, service connection for a disability 
of the right leg is not warranted.


ORDER

Entitlement to service connection for disability of the right 
leg and for arthritis of the lumbar spine is not established.  
The benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

